Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory Action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on August 22, 2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed August 22, 2022 have been fully considered and in light of Applicant amendment and arguments.  
4.	Examiner agrees in part. 
5.	Applicant argues that the previous cited prior art fail to teach “wherein the different minimum transmit power configurations comprise a minimum transmit power supported by the first node based on an architecture of the first node.“
6.	Examiner disagrees.  There appears to be a 112 issue associated with the limitation “wherein the different minimum transmit power configurations comprise a minimum transmit power supported by the first node based on an architecture of the first node.“  The limitation which Applicant argues, does not appear to be described in Specification as it appears in the claim.  

7.	In addition, the added limitation of “based on architecture of first node” is broad, therefore, the claims will be examined with respect to “broadest reasonable interpretation.”  Examiner would like to point out that “architecture” could refer to layers of the node or the physical characteristics of the node.
8.	Regarding claims 3 and 27, Applicant further argues that the previously cited prior art of Hong fails to teach the architecture of the MT and DU.  Applicant further argue that the previously cited prior art fail to teach an architecture of a node that uses a shared architecture for both an MT and an DU.
9.	In light of Applicant argument and amendment, an additional prior art search w/r to the added limitation of “based on architecture.”


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
11.	Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1, 13, 25 and 29, Applicant is claiming “wherein 
the different minimum transmit power configurations comprise a minimum transmit power supported by the first node based on an architecture of the first node.“
The limitation which Applicant argues, does not appear to be described in Specification as it appears in the claim.  The dependent claims depend on the independent claims therefore, the dependent claims are rejected as well.


Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the difference between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.

14. 	Claim 1-2, 10-14, 21-26, 28 and 30 are rejected under 35 U.S.C. 103 as being
unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of Panian
et al (USPGPUB 20100285828) and Xu (US PGPUB 20140133449.)

Regarding claim 1, 13, 25 and 29, INTEL disclose wireless communications by
a first node, comprising: at least one processor and a memory (see Fig. 5, Hine 25-34,
processor and memory/storage included in UE) configured to:
receive, from a network entity (see Fig. 1,5 & 7, RAN and APP circuit
communicates signals to UE), signaling indicating different random access channel
(RACH) configurations for different power classes associated with different transmit
power configurations (see abstract, page 2, line 13 thru page 3, line 30,
communication of specific/unique RACH configuration associated with power
class of each individual/different UEs and associated signal strengths/signal
strengths threshold): and
perform a RACH procedure based or a RACH configuration for a power class of
the first node (see page 3, line 1-34, RACH procedure initiated w/r to RACH
configuration/profile for power class associated with HAN node via a UE/node.)
Although Intel fail to teach “different minimum transmit power configuration,
wherein the different minimum transmit power configuration comprise a minimum
transmit power supported by the first node based on an architecture of the first node,” in analogous art, Panian et al disclose different minimum transmit power configuration, wherein the different minimum transmit
power configuration comprise a minimum transmit power supported by the first node
(see para” 0066, 0068, 0069, 0070, in different embodiments, whether it is a
source (first node) controller, terminal or BS a thermal node, the source supports
a different minimum transmit power configuration.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have implemented different minimum transmit power minimum
transmit power supported by the first node as taught by Panian with the teachings of
INTEL for the purpose of further supporting carrier aggregation in a MIMO network
environment.
	Although Intel and Panian fail to teach transmit power supported for a node based on architecture of the node, in analogous art, Xu disclose lowering transmission power of terminal equipment (minimizing power w/r terminal equipment (architecture), see para: 0078.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have implemented transmit power supported for a node based on architecture of the node as taught by Xu with the combined teachings of
INTEL and Panian for the purpose of further supporting carrier aggregation communication network environment.

Regarding claim 10, 21 and 28, INTEL disclose the apparatus of claim 1,
wherein the different RACH configurations for different power classes differ in one or
more RACH configuration parameters (see Fig. 2 & 4, page 13, line 1 thru line 24,
selected RACH configuration w/r to low/high power class (different power
classes) contain at least one different parameter, such as offset, signal strength,
transmission capabilities, PRACH uplink resource.)

Regarding claim 11, 22 and 23, INTEL disclose the apparatus of claim 10,
wherein: the one or more RACH configuration parameters include at least one of RACH
MAG1 time and frequency resources, RACH power configurations, or a maximum
number of retransmissions (see page 2, line 20 thru 35, page 11, line 26 thru 30,
RACH MSG1) with transmission data, transmission repetition level): and the RACH
MSG1 time and frequency resources for different power classes have different
synchronization signal block (SSB) to RACH association patterns.

Regarding claim 12 and 24, INTEL disclose the apparatus of claim 11, wherein
the RACH power configurations for different power classes differ in at least one of:
target receive power (See page 2, line 27 thru line 33, received power),
synchronization signal block (SSB) reference signal received power (RSAP} threshold,
or power ramping step.

15. 	Claim 2, 14, 26 and 30, are rejected under 35 U.S.C. 103 as being
unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of Panian
et al (USPGPUB 20100285828)  and Xu (US PGPUB 20140133449) as applied to claims 1, 13, 25 and 29 above, and further in view of Hong (US PGPUB 20210014768)

Regarding claim 2, 14, 26 and 30, although INTEL, Panian and Xu fail to teach
wherein the first node comprises a node of an integrated access and backhaul (IAB)
network, in analogous art, Hong disclose wherein the first node comprises a node of an
integrated access and backhaul (IAB) network (see para: 0119 & 0120, node includes
IAB network.)
Therefore, it would have been obvious to one of ordinary ski in the art before the
effective filing date to have implemented the first node comprises a node of an
integrated access and backhaul (LAB) network as taught by Hong with the combined
teachings of INTEL, Panian and Xu for the purpose of further supporting carrier aggregation in a MIMO network environment.

16.	Claim  3, 27 and 31, are rejected under 35 U.S.C. 103 as being
unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of Panian
et al (USPGPUB 20100285828) and Xu (US PGPUB 20140133449) as applied to claims 1, 13, 25 and 29 above, and further in view of Hong (US PGPUB 20210014768) and further in view of Teyeb (US PGPUB 20220264383.) 

Regarding claim 3 and 27, although INTEL, Panian, Xu and Hong fail to teach wherein the first node uses a shared architecture for both a mobile termination (MT) component and distributed unit, in analogous art, Teyeb further teaches a first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit (DU) the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit (see Fig. 5A-5C & 6, para: 0001, 0071, 0082, 0085, 0093, 0102-0109, 0106, 0207, both MT and DU utilize a dual connectivity w/r IAB/integrate/shared architecture resources and capabilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented wherein the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit as taught by Teyeb with the combined teachings of INTEL, Panian, Xu and Hong for the purpose of further supporting carrier aggregation in a MIMO network environment.

Regarding claim 31, although INTEL, Panian, Xu and Hong fail to teach The apparatus of claim 3, wherein the shared architecture for both the MT component and the DU supplies the MT component and the DU with a same power configuration and a same capability, Teyeb disclose shared/integrated architecture for both the MT component and the DU supplies the MT component and the DU with a same power configuration and a same capability (see Fig. 5A-5C & 6, para: 0001, 0071, 0082, 0085, 0093, 0102-0109, 0106, 0207, both MT and DU utilize a dual connectivity w/r IAB/integrate/shared architecture resources and capabilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented wherein the shared architecture for both the MT component and the DU supplies the MT component and the DU with a same power configuration and a same capability as taught by Teyeb with the combined teachings of INTEL, Panian, Xu and Hong for the purpose of further supporting carrier aggregation in a MIMO network environment.


 17. 	Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of and Panian et al (USPGPUB 20100285828) and Xu (US PGPUB 20140133449) as applied to claims 1 and 13 above, and further in view of Yi et al (US PGPUB 20200274750.) 

Regarding claim 4 and 15, although INTEL, Panian et al and Xu fall to teach
wherein the RACH configuration indicates at least one of an initial uplink bandwidth part (BWP) or an initial downlink BWP, in analogous art, Yi et al disclose RACH configuration indicates at least one of an initial uplink/downlink bandwidth part/BWP
(see para: 0147, 0198, 0276.)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented wherein the RACH configuration indicates at least one of an initial uplink bandwidth part (BWP) or an initial downlink BWP as taught by Yi et al with the combined teachings of INTEL, Panian et al and Xu for the purpose of further supporting carrier aggregation in a MIMO network environment.


Allowable Subject Matter
18. 	Claim 5, 6, 7, 8,9, 16, 17, 18, 19 and 20 are objected to as being dependent
upon a rejected base claim, but would be allowable if rewritten in independent form
including all of the limitations of the base claim and any intervening claims.
11. 	As indicated in the previous office action the dependent claims, 5, 6, 7, 8,9, 16, 17, 18, 19 and 20, contain allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter: 
Although the prior art discloses RACH configuration associated with power
classes to improve system communication, the prior art fail to teach specific limitation in
combination with all the limitations of the claim with respect to claim 5 and 16, different
synchronization signal raster’s are used far different power classes; and a raster far a
power class is chosen such that a default initial downlink BWP is in a desired frequency
location, with respect to claim 8, 9, 19 and 20, a first default initial uplink BWP for
nodes or user equipment of a second power class different than a first power class of
the first node; and at least a second default initial uplink BWP for nodes or UE in the
first power class, and with respect to claim 6 and 17, at least one of the initial uplink
BWP or the initial DL BWP include a guard band between adjacent channels, wherein a
size of the guard band depends on a least one of channel bandwidth, width of the BWP,
or TPC supported by the first node.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 14, 2022.

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467